DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Claims 1-6 in the reply filed on 2/4/22 is acknowledged.

Allowable Subject Matter
Claim 5 is allowed.
The following is an examiner’s statement of reasons for allowance:
While Fuller does disclose a coaxial pass through chamber (30) he does not teach associated third headers as this chamber is intended to carry the same fluid as flows through the first header. It does not appear that teachings in accordance with claim 5, in combination with every limitation of claim 1, are fairly taught or suggested by the prior art or that such modifications to Fuller, as a base reference, would be feasible or obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuller (WO 2017/008108).

Regarding claim 1, a heat exchanger comprising: a first fluid circuit formed by a first set of fins (e.g. 46, Fig. 10) that extend radially and are coaxial with each other (Fig. 10); a first inlet header (14)  

Fuller further teaches that: a barrier layer (Fig. 1; 12) surrounds and encloses outward surfaces of at least one of the first and second fluid circuit, per claim 2; the second inlet and outlet headers each form a hollow annulus (see Fig. 11) coaxial with a centerline axis of the heat exchanger (see Fig. 1), per claim 3; the second inlet and outlet headers are each disposed radially outward of the first inlet and outlet headers, respectively (Fig. 1), per claim 4; 

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fuller in view of GB 2573131 (‘131).
Fuller does not teach shaping of the fins and passageways in a helical manner.
‘131 teaches that it is old and well-known to form coaxial fins forming pathways in a heat exchanger in a helical manner (see Fig. 3B; 10).
It would have been obvious to one of ordinary skill to form the fins and the pathways they create in Fuller in a helical manner, as taught by ‘131, in order to induce further turbulence in the heat exchange pathways.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/             Primary Examiner, Art Unit 3763